Citation Nr: 1113224	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  03-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and P.C.




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on June 21, 2006, in Montgomery, Alabama, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file and has been reviewed.

The Board subsequently remanded the case for further development in December 2008.  That development was completed, and the case was returned to the Board for appellate review.

In August 2009, the Board issued a decision, which in pertinent part, denied service connection for a low back disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2010 Order, the Court vacated the August 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The August 2009 Board decision also granted service connection for bilateral occlusive disease with narrowing of the femoral arteries and neuralgia of the left hip and thigh and denied service connection for a pelvic disorder and a left hip disorder.  However, the parties to the Joint Motion specifically indicated that they did not wish to disturb those portions of the decision.  As such, no further consideration of those claims is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in January 2008 in connection with his claim for service connection for a low back disorder.  The examiner concluded that the Veteran's low back disorder was not caused by service.  However, the parties to the Joint Motion found that the examiner's opinion was insufficient because his conclusion was not supported by an adequate rationale.  In particular, they noted the examiner's comments that the treatment records do not indicate a disease process that would be related to service and that the date of onset of the Veteran's low back disorder was in 1989, yet the Veteran's service treatment records documented treatment for low back pain as early as February 1983.  Therefore, the parties to the Joint Motion determined that a new medical examination was warranted.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in an effort to comply with the Joint Motion for Remand, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any low back disorder that may be present. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following action:


1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran was seen for low back pain and pulled back muscles in service between 1983 and 1991.

The examiner should comment as to whether it is at least as likely as not that that the Veteran currently has a low back disorder that is related to his symptomatology in service or is otherwise causally or etiologically related to his military service.  In so doing, the examiner should specifically discuss the Veteran's complaints and treatment in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


